 



EXHIBIT 10.2.c
AMENDMENT NO. 2
TO THE
2005 CEDAR SHOPPING CENTERS, INC.
DEFERRED
COMPENSATION PLAN
               WHEREAS, Cedar Shopping Centers, Inc. (the “Company”) has adopted
the 2005 Cedar Shopping Centers, Inc. Deferred Compensation Plan (the “Plan”);
and
               WHEREAS, Section 8.1 of the Plan generally permits the Board of
Directors of the Company to amend the Plan; and
               WHEREAS, the Board of Directors of the Company now desires to
amend the Plan as set forth below;
               NOW, THEREFORE, the Plan is hereby amended as follows:

1.   The following definition of “Code Section 409A” is hereby added to
Section 1.1 of the Plan:

“Code Section 409A” shall mean Section 409A of the Code, including any proposed
or final regulations issued thereunder and the preambles thereof, and any
guidance issued by the Internal Revenue Service thereunder, in each case, as
amended and any successor thereto.”

2.   Section 3.1(a) of the Plan is hereby amended by adding the following
sentence at the end thereof:

“For the avoidance of doubt, to the extent that a portion of a Participant’s
Compensation that is earned during the final payroll period of a Plan Year (the
“First Plan Year”) is not paid until the subsequent Plan Year (the “Second Plan
Year”) due only to the normal payroll practices of the Company (the “Final
Payroll Compensation”), any Compensation Deferral election made with respect to
the Participant’s Compensation earned during the First Plan Year shall not apply
to the Participant’s Final Payroll

 



--------------------------------------------------------------------------------



 



Compensation earned during the First Plan Year, and only a Compensation Deferral
election made with respect to the Participant’s Compensation earned during the
Second Plan Year shall apply to a Participant’s Final Payroll Compensation
earned during the First Plan Year.”

3.   The first sentence of Section 4.2 of the Plan is hereby deleted and
replaced in its entirety as follows:

“Except as hereinafter provided, an amount equal to the Dividends paid on the
number of Share units allocated to a Participant’s Share Deferral Account shall
be paid to the Participant as soon as practicable after such Dividends are
received by the Trustee; provided, however, that a Participant may elect to have
all or a portion of the Dividends that would be payable to him deferred under
the Plan and allocated to the Participant’s Cash Deferral Account, by completing
a Dividend Deferral Election form provided by the Administrator (i) no later
than December 31st of the Plan Year preceding the Plan Year during which the
Dividends were paid by the Company, or (ii) in the case of an individual who
first becomes an employee or director of the Company during a Plan Year, an
election to defer his Dividends (if any) that are paid during such Plan Year
(after the date he makes such an election) may be made within thirty (30) days
of his becoming a Participant, or (iii) if the Dividend Deferral Election refers
to Dividends to be paid with respect to Shares awarded as part of a Share Bonus
and with respect to which the Participant makes a Share Bonus Deferral election,
such Dividend Deferral Election may be made within the same timeframe and with
respect to such portion of the Share Bonus as the Share Bonus Deferral may be
made under Section 4.1(a)(ii).”

4.   Section 5.1 of the Plan is hereby amended by adding the following two
sentences at the end thereof:

“If a Participant makes an election under the Plan to receive a distribution in
installments (and such election is approved by the Administrator), the
Participant shall be deemed to have elected to receive such installment payments
as a “series of separate payments” for purposes of Code Section 409A.
Notwithstanding any other provision of the Plan to the contrary, each
Participant in the Plan as of December 11, 2007, shall be entitled to elect (in
the form and manner and within such time period as prescribed by the
Administrator in accordance with the transition guidance set forth in Code
Section 409A) a new time and form of payment of any amounts previously deferred
under the Plan pursuant to the Participant’s then outstanding deferral
elections.”

 



--------------------------------------------------------------------------------



 



5.   Section 5.2(a) of the Plan is hereby amended by adding the following
sentence at the end thereof:

“For purposes of this Section 5.2(a) only, a Participant’s “termination of
employment” with the Company will only be deemed to have occurred if the
Participant’s termination of employment with the Company constitutes a
“separation from service” with the Company for purposes of Code Section 409A.”

6.   Section 5.2(b) of the Plan is hereby deleted and replaced in its entirety
as follows:

“Except as provided below, distributions to a Participant from the Participant’s
Cash Deferral Account shall be made in a single, lump-sum distribution as soon
as is practical after the payment date set forth in Section 5.2(a) hereof.
Notwithstanding the foregoing, with respect to a distribution from a
Participant’s Cash Deferral Account, a Participant may instead elect (in the
same form and manner and within the same prescribed time periods as provided in
Section 5.2(a)) to receive such distribution from the Participant’s Cash
Deferral Account in quarterly installments, commencing as of the first business
day in January coincident with or immediately following the Original Cash
Distribution Date (or the Deferred Cash Distribution Commencement Date, if
applicable) and continuing over a period of not more than eighty (80) calendar
quarters. The first quarterly installment shall be in an amount equal to the
value of the Participant’s Cash Deferral Account (determined in accordance with
Section 3.2 hereof) as of the first business day in January coincident with or
immediately following the Original Cash Distribution Date (or the Deferred Cash
Distribution Commencement Date, if applicable), divided by the total number of
calendar quarters over which the Participant elected for such quarterly
installments to be paid. Each quarterly installment thereafter shall be made on
the first business day of each subsequent calendar quarter in an amount equal to
the value of the Participant’s Cash Deferral Account as of such date, divided by
the remaining number of calendar quarters over which the Participant elected for
such quarterly installments to be paid.”

7.   Section 5.3(b) of the Plan is hereby deleted and replaced in its entirety
as follows:

“Except as provided below, distributions to a Participant from a Participant’s
Share Deferral Account shall be made in a single, lump-sum distribution as soon
as is practical after the payment date set forth in Section 5.3(a) hereof.
Notwithstanding the foregoing, with respect to a distribution from a
Participant’s Share Deferral Account, a Participant may instead elect (in the
same form and manner and within the same prescribed time periods as provided in

 



--------------------------------------------------------------------------------



 



Section 5.3(a)) to receive such distribution from the Participant’s Share
Deferral Account in quarterly installments, commencing as of the first business
day in January coincident with or immediately following the Original Share
Distribution Date (or the Deferred Share Distribution Commencement Date, if
applicable) and continuing over a period of not more than eighty (80) calendar
quarters. The first quarterly installment shall be in an amount equal to the
value of the Participant’s Share Deferral Account (determined in accordance with
Section 4.4 hereof) as of the first business day in January coincident with or
immediately following the applicable Original Share Distribution Date (or the
Deferred Share Distribution Commencement Date, if applicable), divided by the
total number of calendar quarters over which the Participant elected for such
quarterly installments to be paid. Each quarterly installment thereafter shall
be made on the first business day of each subsequent calendar quarter in an
amount equal to the value of the Participant’s Share Deferral Account as of such
date, divided by the remaining number of calendar quarters over which the
Participant elected for such quarterly installments to be paid.”

8.   The last two sentences of Section 5.4 of the Plan are hereby deleted and
replaced in their entirety as follows:

“The amount that may be so distributed shall not exceed the amount determined by
the Administrator in accordance with Code Section 409A to be reasonably
necessary to satisfy the Financial Hardship. For purposes of this Section 5.4,
“Financial Hardship” shall mean a severe financial hardship to the Participant
resulting from sudden and unexpected illness or injury of the Participant (or of
any dependent of the Participant), loss of the Participant’s property due to
unexpected casualty, or other similar extraordinary and unforeseeable
circumstances arising out of events beyond the Participant’s control, all as
determined by the Administrator in good faith, but only to the extent such
“Financial Hardship” would constitute an “unforeseeable emergency” for purposes
of Code Section 409A.”

9.   The first sentence of Section 8.2 of the Plan is hereby deleted and
replaced in its entirety as follows:

“Notwithstanding Section 8.1, in the event of a Change in Control which
constitutes a “change in control event” for purposes of Code Section 409A, the
Board of Directors may terminate the Plan.”

10.   Section 8.2 of the Plan is hereby amended by adding the following sentence
at the end thereof:

 



--------------------------------------------------------------------------------



 



“To the extent a Participant is entitled to receive a Tax Gross-Up Payment under
this Section 8.2, the Company shall be required to pay such Tax Gross-Up Payment
to the Participant no later than the last day of the Participant’s taxable year
next following the Participant’s taxable year in which the related taxes are
remitted to the applicable taxing authority.”

11.   Section 9.7 of the Plan is hereby amended by adding the following at the
end thereof:

“The Participant shall be entitled to reimbursement by the Company for any such
reimbursable legal expenses incurred by the Participant at any time during the
Participant’s lifetime. The Company shall reimburse the Participant for any such
incurred reimbursable legal expense as soon as is practicable, and in no event
later than the last day of the Participant’s taxable year following the taxable
year in which the expense was incurred. The amount of such legal expenses that
will be eligible for reimbursement during any particular taxable year of the
Participant shall have no affect on the amount of such legal expenses that will
be eligible for reimbursement in any subsequent taxable year of the Participant.
The Participant’s right to reimbursement hereunder shall not be subject to
liquidation or exchange for another benefit.”

12.   This Amendment shall be effective as of December 1, 2007.   13.   Except
to the extent hereinabove set forth, the Plan shall remain in full force and
effect.

               IN WITNESS WHEREOF, the Board of Directors of the Company has
caused this Amendment to be executed by a duly authorized officer of the Company
this 11th day of December, 2007.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN         Name:   Leo S. Ullman        Title:  
President     

 